DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 12 September 2022 fails to place the application in condition for allowance. 
Claims 1, 3-6, 8-11, 13-16, 18-22, and 26-28 are currently pending.
Claims 1, 3-6, 8-10, and 26-28 are currently under examination.
Claims 11, 13-16, and 18-22 are currently withdrawn.

Status of Rejections
The rejection of claims 1, 3-6, and 8-10 under 35 U.S.C. 103(a) are technically withdrawn due to Applicant’s Amendment filed 12 September 2022 due to Applicant’s deletion of previous claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US  2007/0158200 A1) in view of Lin (US 7,893,384 B2), Johnson (US 6,133,986) OR Rachet et al (US 2011/0300490 A1) and Mizeikis et al (JLMN-Journal of Laser Micro/Nanoengineering Vol. 5, No. 2, 2010) with evidence provided by Sawai (US 2012/0194787 A1).
As to claims 1 and 8-10, Cohen discloses a method for fabricating a three-dimensional metal structure (Abstract), comprising: 
	forming one or more layers successively on a substrate, each of the layers comprising a structural material or a sacrificial material (Fig. 6C OR 7C “blanket deposit step”  and “deposit second material” steps)
	 patterning the layer of the formed layers (Steps “selectively pattern the deposited…”).
	removing redundant materials from the formed layers to release the fabricated three- dimensional metal structure (Fig. 6C/7C “release steps” as required by instant clams 25 and shown explicitly in Fig. 9F) wherein the one or more layers are connected to a negative side of a DC power supply ([0026],[0028], [0029]) wherein a positive side of the DC power supply is connected to an electrodeposition device ([0026],[0028], [0029] via anode).
	Cohen fails to explicitly disclose laser machining, by the recombined pulsed laser, each of the formed layers based on a photomask corresponding to the structure to be fabricated, wherein the laser machining, by the pulsed laser, each of the formed layers based on the photomask corresponding to the structure to be fabricated comprises: patterning a layer of the formed layers by simultaneously projecting a plurality of parallel pulsed light sheets on the patterned layer, 
	guiding a pulsed laser to a digital micromirror device (DMD) with a programmed pattern; 
	dispersing, by the DMD, spectrum of the pulsed laser into different directions, the dispersing comprising diffracting the pulsed laser, wherein the DMD functions both as a diffractive optical element and a programmable photomask; 
	and recombining, by an objective lens, the dispersed spectrum spatially and temporally at a focal region of the dispersed spectrum.
	Lin discloses laser machining (Abstract), by a pulsed laser (Abstract “laser pulses”), each of the formed layers based on a photomask corresponding to the structure to be fabricated, wherein the laser machining (#130 col. 5 lines 48-51 citing a DMD OR LCD as required by instant claims 8-10), by the pulsed laser, each of the formed layers based on the photomask corresponding to the structure to be fabricated comprises: patterning a layer of the formed layers by simultaneously projecting a plurality of parallel pulsed light sheets on the patterned layer (See Fig. 1 and 5 via use of the DMD as required by instant claim 25) using a femtosecond laser (col. 5 lines 7-10).
	Rachet discloses using a digital micromirror device for photolithography (Title), such as laser etching ([0074]), which operate on the diffraction principle to focus the laser pulses in fabricating three dimensional structures, thereby enabling micromachining. ([01222]-[0123]). Johnson also discloses using a microlens for microlithography (Title, claim 4) using a DMD as an image source acting as a photomask (Abstract), with use in laser assisted etching (Fig. 16s).
	Mizeikis discloses performing femtosecond laser ablation (Title) using an oil-immersion objective lens (pg. 116 col. 1 last paragraph) which provides tight focusing and a focal spot comparable to the laser wavelength (pg. 117 col. 1 last paragraph) which prevents random debris (pg. 117 col. 2 first paragraph which is analogous to the instant limitation of “removing…small particles scattered on a surface of the substrate during the laser machining”).
	As to the limitation, “dispersing, by the DMD, spectrum of the pulsed laser into different directions, the dispersing comprising diffracting the pulsed laser, wherein the DMD functions both as a diffractive optical element and a programmable photomask;” describes the process by which the DMD operates. Applicant cites to Sawai disclosing said description about how incident light is both diffracted and reflected depending upon the wavelength of light, angle of incidence, and pitch of the pixel ([0038]). Sawai further describes theenergy of the diffracted light is idealized at the same angle as reflection ([0039] “The diffracted light Ld of different orders is reflected with energy corresponding to respective conditions of diffraction; when the diffracted light Ld of any order coincides with the part of the illumination light Li mirror-reflected on the pixels, the diffracted light Ld corresponding to that condition has concentrated energy. That is, when the mirror-reflection direction coincides with the diffraction direction of an even-numbered order, that is, when [gamma = beta], energy concentrates in that direction and is reflected efficiently.”). Thus, based on the principles of diffraction of a reflective DMD based on Applicant’s citation of Sawai, the Examiner puts forth said limitation is deemed met via use of a reflective DMD.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used the laser machining apparatus of Lin in the method of Cohen because the arrangement is suitable for simultaneous machining of several points of a workpiece instead of a point-by-point process and thus allows the machining to be done in lines, shapes or areas with a very high resolution (Lin col. 6 lines 1-11). Further it would be obvious to one of ordinary skill in the art to have used a reflective DMD as suggested by Lin OR the laser machining system of Rachet OR Johnson in the method of Cohen, as modified by Lin, since said option is an explicitly suitable device to use with an objective lens to provide the focal region of the spectrum of the areas desired to be machined (Lin col. 5 lines 12-19, col. 6 lines 13-16), achieves a high resolution and field size and eliminates the need of a photomask (Johnson col. 27 lines 33-35), or a high resolution and wide field (Rachet). Further, it would have been obvious to have used an oil-immersion objective lens as taught by Mizeikis in the method of Cohen, as modified by Lin and Rachet or Johnson, because it prevents random debrii from the laser ablation).


As to claim 3, Cohen, as modified by Lin, Johnson OR Rachet, Lin disclose further buildup of layers each individually made, thus would be obvious that the patterning of each of the formed layer is based on a sub-photomask defined for each layer as the DMD is individually controllable to the desired pattern being displayed and thus necessary for each layer build up in Cohen.

As to claim 5, Cohen discloses etching, by an etchant, the deposited sacrificial material to remove the redundant materials ([0019], [0173]).

As to claim 6, Cohen further disclose use of gold ([0262]), silver ([0074]), nickel ([0074]), copper ([0082]), lead ([0262]) as sacrificial or structural materials.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, as modified by Lin, Johnson OR Rachet, and Mizekis, in view of Fredenberg et al (US 2009/0071837 A1).
As to claim 4, Cohen further discloses planarizing each of the formed layers (See Fig, 6c or 7c) using several methods and suggesting other (“or the like” [0084]) but fails to explicitly disclose planarization via laser machining.
	Lin discloses laser machining can control the depth of the laser machining (See Lin col. 8 lines 36-46) and thus provide a recognized method of removing material.
	Fredenberg discloses using laser-ablation to performing planarization in a planarization step ([0115]).
	Thus, it would have been obvious to one of ordinary skill in the art to have used the pulsed laser machining method to planarize the deposit in Cohen, as modified by Lin, Johnson OR Rachet, in because Fredenberg discloses the laser machining is suitable for the intended purposed of providing a planar layer (See MPEP 2144.07) where Cohen discloses using any suitable method for planarization thus providing an specific operation, i.e. laser machining, for the general method step, planarization, which results in the expected result of a planarized layer.


Claim 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, as modified by Lin, Drew, Johnson OR Rachet, and Mizekis, in view of Yoshioka et al (US 2004/0037682 A1) and Drew (US 6,187,153).
As to claim 26, Cohen discloses deposition of two different materials as sacrificial and structural materials including nickel and copper ([0074][0082]) whereby alternately depositing one of the nickel and copper on the substrate by electrodeposition (Abstract) to form a first layer of the layers; and depositing the other one of the sacrificial material and the structural material to form a further layer of the layers (See Fig. 6c and 7c as cited above in the build up of layers shown explicitly in Fig. 9). 
	Cohen fails to explicitly disclose using a current density of 4 A/dm2. However, Cohen incorporates by reference US Pat 6,027,630 ([0003])  which discloses using a current density of 2-5 A/dm2 being suitable to deposit nickel and copper (col. 19 lines 55-60) thus obvious to one of ordinary skill in the art at the time the invention was filed to have used any reasonable current density which provides an expected result of deposition of nickel or copper as the amount deposited is a direct result of the applied current and thus a result effective variable based on Faraday’s Law (See instant paragraph [0044] of the as filed instant specification). See MPEP 2144.07 and 2144.05 II A.
	Cohen, as modified by Lin, Johnson OR Rachet, fail to explicitly disclose including a first chamber filled with nickel electrolyte solutions, a second chamber filled with water, and a third chamber filled with copper electrolyte solutions, wherein the second chamber is located between the first chamber and the third chamber, and wherein the positive side is connected to the first chamber and the third chamber.
	Yoshioka discloses plating tanks 44 with copper and nickel solutions with water cleaning tanks (#24) disposed between the two copper/nickel plating chamber (See Fig. 1) where each plating tank has an anode for connection to an electrical circuit (#36 [0042]). Drew discloses using controller (Computer Fig. 1) and a singular power source (Fig. 1 #54) connected to plural plating cells (Fig. 1 #s 16-19).
	Thus, it further would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a first and second explicit plating chambers with a water chamber between as taught by Yoshioka in the method of Cohen, as modified by Lin, Johnson, OR Rachet, because it allows cleaning of workpiece between each process ([0025] Yoshioka which reads on instant claim 23 in the combined process between nickel and copper depositions). Last, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have explicitly connected each plating cell with the positive side of the power sources as taught by Drew in the method of Cohen, as modified by Lin, Johnson, OR Rachet, because it allows monitoring of the electroplating operation of a plurality of tanks (Abstract col. 5 lines 56- col. 6 line 11).

As to claim 27, the instant limitations are based on the natural law, specifically Faraday’s Law which is necessarily met when using a current density of 4 A/dm2. Thus, through prior art optimization as described with respect to claim 26, the limitations are inherently met via use of the current density as evidenced by paragraph [0047] of the instant as filed specification.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, as modified by Lin, Yoshioka, Drew, Johnson OR Rachet, and Mizekis, in further view of Zhang (US 2004/0065551 A1) and Richter (US 3,444,056).
As to claim 28, Cohen discloses electroplating copper and nickel (See above) yet fail to explicitly disclose temperatures for depositing nickel and copper on the substrate of 25 °C and 55°C respectively.
	Zhang discloses a conventional copper plating solution usable at 46-57°C (Table 1 [0032]).
	Richter discloses conventional nickel plating baths (Title) usable at a temperature of 20-60°C (col. 2 lines 46 and 59) and 25-50°C (col. 2 line 70).
	Therefore, it would have been obvious to one of ordinary skill in the art to have used the conventional copper and nickel plating solutions and appropriate temperatures of 55°C and 25°C of Zhang and Richter in the method of Cohen, as modified by Lin, Yoshioka, Drew, Johnson OR Rachet, and Mizekis, because they are recognized for the intended use of plating copper and nickel which provided leveled and lustrous nickel platings (Richter col. 1 lines 10-15) where the temperatures being suitable to deposit nickel and copper thus obvious to one of ordinary skill in the art at the time the invention was filed to have used any reasonable temperature which provides an expected result of deposition of nickel or copper. See MPEP 2144.07 and 2144.05 II A.


Response to Arguments
Applicant's arguments filed 17 September 2022 have been fully considered but they are not persuasive.
Applicant presents arguments towards evidentiary evidence of Sawai, alleging that Sawai does not disclose the limitation “dispersing, by the DMD,…of the dispersed spectrum”. This argument is not persuasive as the rejection at hand used Sawai to disclose how a DMD works as previously cited by Applicant. Sawai clearly disclose how each wavelength of a spectrum is dispersed into different directions – see Figs. 2-5. Therefore, Applicant’s arguments are drawn towards how a DMD device functions. A DMD is a specific type of device, which functions in a specific manner. Sawai is discloses to show how it functions, via dispersing light, which shows the device disperses different wavelengths in different directions. Thus, the prior art discloses explicitly using a DMD and recombining the spectrum (as admitted by Applicant on pg. 9 2nd full paragraph of the Applicant’s arguments filed 12 September 2022). Lim just fails to explicitly disclose how the DMD functions, hence evidentiary citation to Sawai in disclosing different diffraction directions based on wavelength.
No further arguments are presented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795